Benjamin, J. (dissenting).
I agree with the majority’s conclusion that the petitioners have standing to bring this proceeding; I disagree with its conclusion that Chancellor Scribner had the power to appoint two trustees to vote with the seven remaining elected members of the Community Board to fill the two vacancies on the board. In a situation like the one at bar, I believe the vacancies must be filled by a special election ordered by the Governor; or, alternatively, the Chancellor must remove the entire present board for misconduct and the Governor must then appoint a temporary board to run the school district until a new board is elected at a .special election ordered by the Governor.
Nowhere in the school decentralization act (Education Law, art. 52-A) is the Chancellor given the power to fill a vacancy in a Community Board. That power is vested solely in the Community Board itself (Education Law, § 2590-c, subd. [34], par. b). What the 'Chancellor cannot do directly, he cannot *450do indirectly. Yet the filling of these vacancies with people of his own choice is precisely what would he accomplished by his designation of two trustees to vote with the .seven elected ¡members, since those two trustees would create a majority for either of the bitterly contending factions that they would choose to side with. And, of course, the two new members thus chosen would create a permanent majority that would run the school district for the balance of the board’s term. In short, then, the Chancellor would, by the order here under attack, himself effectively fill the vacancies and create the governing majority of a Community Board which, by law, must be chosen by the people in the district. Such result would emasculate the right and power of the local citizens to elect a board of their own choice for the conduct of their own school district and can only intensify the polarization and consequent chaos that now reigns there.
The fact that the Chancellor may not do what he has here done does not mean that there is no remedy for the intolerable situation that now exists in this school district. Members of the Community Board clearly are public officers (Public Officers Law, § 2). Paragraph b of subdivision (34) of section 2590-c of the Education Law gives the board the power to fill any vacancy in its body. Subdivision 5 of section 42 of the Public Officers Law provides: ‘ ‘ Whenever the authority to fill any vacancy is vested in a board and such board is unable to fill such vacancy in an elective office by reason of a tie vote, or such board neglects to fill such vacancy for any other reason, the governor may, in his discretion, make proclamation of a special election to fill the vacancy.”
Clearly, these statutes provide an appropriate, lawful remedy for the situation now existing in this school district. And that remedy is a special election, called by the Governor, to fill the two vacancies on the board. That procedure, unlike the unlawful one followed by the Chancellor, would not only comply with the letter of the law but would also carry out its plain intent to leave the choice of the elected officials in the hands of the people.
There is still another possible remedy for this situation that would comply with the letter and spirit of the law. If, as is suggested in this record, the immobilization of this board is due solely to racial and ethnic considerations, rather than honest differences of .opinion as to what may be best for the children who are its wards, this may well be deemed misconduct warranting removal of the entire board (see Education Law, *451§ 25904). Liberally construed, section 42 of the Public Officers Law would seem to provide the appropriate means of filling the “ vacancy ” created by the removal of the entire board, namely, a special election ordered by the Governor. If section 42 be deemed inapplicable, section 43 of that same law would come into play, since there appears to be no other statutory provision for the replacement of a removed community board. Section 43 provides: “If a vacancy shall occur * * * with no provision of law for filling the same, if the office be elective, the governor shall appoint a person to execute the duties thereof until the vacancy shall be filled by an election. But if the term of such officer shall expire with the calendar year in which the appointment shall be made * * * the appointee shall hold for the residue of the term.” Hence, if the entire board were removed by the Chancellor for misconduct, section 43 apparently would .require the Governor to appoint a temporary replacement board, to serve until a new board is elected at a special election. [The appointees could not serve out the full unexpired terms of the removed board members because their terms run until June 30,1973.]
The majority suggests that the Chancellor’s broad power to supersede the board and exercise its powers to ensure compliance with an order made by him (Education Law, § 2590-l, subd. 1, par. [a]) necessarily includes a lesser power to appoint temporary trustees to ensure compliance with his order to elect two new members to fill the existing vacancies. I do not agree. That broad power of supersession must be construed as applying only to orders relating specifically to the administration of the school district and the functions of the board in that regard. It cannot be construed as empowering the Chancellor ■to usurp the right of the people to choose their elected representatives, either directly by an election, or indirectly by the act of their elected representatives in filling a vacancy in their number.
In sum, I believe the Chancellor lacked the power to appoint two trustees to vote with the .remaining elected members for the filling of the two vacancies on the board. He is given no such power by article 52-A of the Education Law or by any other statute; and his attempt to exercise it violates the plain intendment of that statute to vest control of community school districts in community boards chosen by the electorate in the respective districts. The vacancies here existing can and must be filled pursuant to the procedure outlined in section 42 of the Public Officers Law; or, alternatively, the existing situation can be *452cured by removal of the entire board, followed by appropriate action by the Governor under either sections 42 or 43 of the Public Officers Law.
Therefore, the judgment should be reversed and the petition to annul the Chancellor’s determination granted.
Rabin, P. J., Martuscello and Latham, JJ., concur in Per Curiam opinion; Benjamin, J., dissents and votes to reverse the judgment and annul the Chancellor’s determination, with an opinion, in which Munder, J., concurs.
Judgment of the Supreme Court, Kings County, entered March 21, 1972, affirmed, without costs.